— Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered March 6, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the fifth degree (two counts), and criminal possession of a controlled substance in the fifth degree, and sentencing him to an aggregate term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its resolution of minor inconsistencies in testimony. It is a reasonable inference that defendant divested himself of the prerecorded buy money in a manner that escaped detection by any of the officers. Concur— Saxe, J.E, Nardelli, Moskowitz, Renwick and Freedman, JJ.